Citation Nr: 1749592	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-08 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Jones III, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1959 to September 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case has since been transferred to the St. Louis, Missouri, RO.

In July 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

Based on the Veteran's age, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (7).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral hearing loss had its onset in or is otherwise related to his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2017). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

As the Board is granting the claim for service connection for bilateral hearing loss, this claim is substantiated and there are no further actions necessary on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A (a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").

Service Connection for Bilateral Hearing Loss

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  See 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004)).

Service connection may be granted for a chronic disability such as hearing loss if it is shown to have been manifested to a compensable degree within one year after the Veteran was separated from service and no intercurrent injury or disease has caused the disability. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  For certain chronic disabilities listed at 38 C.F.R. § 3.309(a), service connection may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran clearly suffers from present bilateral hearing loss for VA benefits purposes.  Under VA regulations, audiometric testing establishes a hearing disability when auditory thresholds equal or exceed 40 decibels at 500, 1000, 2000, 3000, or 4000 Hertz in either ear, or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.  The Veteran's March 2011 VA examination shows auditory thresholds ranging from 40 to 90 decibels in both ears at 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores of 72 percent in the right ear and 78 percent in the left ear.  The regulatory standard is therefore met.

With regard to in-service incurrence, the Veteran's entrance examinations in October 1959 and December 1959 show normal hearing.  He is therefore presumed to have had no preservice hearing loss.  38 U.S.C.A. 1132, 38 C.F.R. 3.304(b).  

The Veteran testified that he used loud weapons in boot camp without ear protection.  He also testified that he served as a flight instructor, which involved two years of daily exposure to high-pitched noises outside link trainers.  In its February 2014 statement of the case, the VA acknowledged the Veteran's Navy service in aviation electronics and air control and conceded noise exposure in service.

The Veteran testified that he noticed hearing loss almost immediately after service-manifesting as difficulty understanding what business clients were saying-and the hearing loss increased gradually over time.  He further testified that he has worked in sales since leaving service and has not been exposed to loud noises such as those caused by machinery, hunting, or motorcycles.  The record contains no other indication of intercurrent causes of hearing loss.

The Veteran's testimony is bolstered by a January 2011 statement from his treating physician, who opined that "the loud exposure and auditory trauma he experienced while serving his country greatly contributed to his current hearing problems."  The physician did not provide any rationale for this opinion.  

Contrariwise, the July 2011 VA examiner concluded that it is at least as likely as not that the Veteran's hearing loss occurred postservice and cannot be attributed to in-service noise exposure.  The examiner based this opinion on the Veteran's August 1962 discharge examination, which shows 15/15 hearing comprehension to spoken and whispered voice in both ears, as well as audiometry results within normal limits in both ears.  

The Board finds the VA examiner's opinion to have low probative value for two reasons.  First, it contradicts the Court of Appeals for Veterans Claims' holding in Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (holding that normal audiometric test results at discharge do not preclude service connection for a current hearing disability where a veteran presents evidence of causal relation to service).  Second, the Veteran credibly testified that he was not in fact given an exit examination.  Rather, he signed papers he did not read.  Furthermore, it does not consider the Veteran's credible report of symptoms that he first noticed almost immediately after service.

The Veteran's statements about his symptoms have high probative value.  The Veteran is competent to provide lay evidence of the symptoms of hearing loss he has experienced.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  His testimony regarding his symptoms is credible in light of the noise exposure he experienced in service and audiometric testing showing current hearing loss.

In arriving at the decision in this matter, the Board must consider the applicability of the benefit-of-the-doubt doctrine.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  When all the evidence is assembled, the undersigned is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The preponderance of the evidence in this case is at the very least in equipoise.  The VA examiner's opinion contains a legal error, and the Veteran and his treating physician have provided competent, credible evidence regarding continuity of symptomatology since service.  Service connection for bilateral hearing loss is therefore warranted.


ORDER

Service connection for bilateral hearing loss is granted.  




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


